United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 14-3815
                    ___________________________

                            Samuel E. Haley, Jr.

                   lllllllllllllllllllll Plaintiff - Appellant

                                       v.

                           Anthony Haynes et al.

                  lllllllllllllllllllll Defendants - Appellees
                                   ____________

                Appeal from United States District Court
               for the Eastern District of Arkansas - Helena
                              ____________

                          Submitted: May 7, 2015
                           Filed: May 13, 2015
                              [Unpublished]
                              ____________

Before WOLLMAN, LOKEN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.
       Federal parolee Samuel Haley appeals the district court’s1 dismissal of his 28
U.S.C. § 2241 petition in which he challenged the calculation of his sentence, alleged
violations of the Interstate Agreement on Detainers Act, and raised a double jeopardy
claim. Following careful review of the record and the parties’ briefs, we affirm for the
reasons stated in the district court’s order. See 8th Cir. R. 47B.
                         ______________________________




      1
        The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Jerome T. Kearney, United States Magistrate Judge for the Eastern District of
Arkansas.

                                          -2-